Holmes, J.,
dissenting. I must respectfully dissent from the majority decision herein in that simple contract law would dictate an opposite determination by this court.
Whether or not one looks upon exclusive real estate listing contracts with favor, they are not unlawful or against public policy in this state. Here there was a lawful real estate exclusive listing contract in effect at the time of the sale of this property.
The trial court and the majority herein go off on the tangential theory that the exclusive listing contract is ambiguous in that it did not spell out with specificity that the exclusiveness of the contract would be lost in the event of a sale through another broker.
To limit this exclusive provision to only the instance of a *414sale by the owner during the contract period is an unreasonable distortion of the ordinary meaning of these types of contracts.
However inequitable it may finally appear where the owner is required to pay two commissions, the terms of the agreement are clear and were bargained for by the parties.
P. Brown, J., concurs in the foregoing dissenting opinion.